FILED 


                                                                       October 22, 2013 


                                                                 In the Office of the Clerk of Court 

                                                               W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON, 	                        )
                                              )         No. 28222-8-111
                     Respondent and           )         (consolidated with
                     Cross Appellant,         )          No. 30001-3-111)
                                              )
       v.                                     )
                                              )
SALVADOR S. NAVA, 	                           )
                                              )
                     Appellant. 	             )
                                              )
In the Matter ofthe Personal Restraint 	      )
Petition of: 	                                )         OPINION PUBLISHED
                                              )         IN PART
SALVADORNAVA,                                 )

                                              )

                     Petitioner.              )


       SIDDOWAY, A. C.J. -    In order for a witness's unsworn tape-recorded statement to

police to be admitted as a recorded recollection, the proponent of the evidence must

establish among other factors that the record accurately reflects the witness's prior

knowledge. State v. Alvarado, 89 Wash. App. 543, 551, 949 P.2d 831 (1998) held that this

fourth factor ofthe foundation may be satisfied without the witness's direct averment of

accuracy at trial. In this case, because Salvador Nava fled the country following the

murder of Antone Masovero in May 2001 and was not apprehended and tried for the
Nos. 28222-8-III; 30001-3-III
State v. Nava


murder until eight years later, the State's case was based in part on the admission, as

recorded recollections, of statements of four witnesses tape-recorded by Yakima police

detectives in 2001. Three of the recorded statements were admitted even though at trial

the witnesses disavowed, to some degree, the accuracy of their 2001 statements.

       We hold that the trial court did not abuse its discretion in finding that the

foundation for admitting the evidence was satisfied even in the face of the witness's

disavowals, where the disavowals were equivocal or not credible, and were countered by

other evidence-best assessed by the trial court-suggesting that the recorded statements

had been accurate. Mr. Nava was allowed to present evidence and argument to the jury

challenging their weight and credibility.

       In the unpublished portion of the opinion, we reject Mr. Nava's challenge to the

admission of gang evidence, his claim of ineffective assistance of counsel, and issues

raised by a statement of additional grounds and a personal restraint petition (PRP)

consolidated with his appeal. We agree with the State's cross appeal that the trial court's

exceptional sentence downward cannot stand. We affirm the convictions, reverse the

sentence and remand for resentencing, and dismiss Mr. Nava's PRP.

                     FACTS AND PROCEDURAL BACKGROUND
       Shortly after midnight one night in May 2001, Antone Masovero was shot and

killed as he sat as a passenger in a sedan that Anthony Martinez had just pulled up to a




                                              2

Nos. 28222-8-III; 30001-3-III
State v. Nava


taco truck in a supermarket parking lot. Although over a dozen people were in the

vicinity of the taco truck at the time of the shooting, most scattered before police arrived.

       Police Officer Mark Lewis was performing traffic patrol nearby when he heard

gunshots and saw muzzle flashes coming from the direction of the lot. He radioed in a

report and was driving toward the lot when Mr. Martinez drove the gold Nissan Altima

sedan in which Mr. Masovero sat, fatally wounded, out of the lot, its lights off, traveling

toward the officer in the wrong lane of traffic. As Mr. Martinez approached the officer,

he turned to his left into what appeared to be a street but was instead a curbed back

entrance to a fire station. A gate across the station entrance stopped him and Officer

Lewis pulled in and blocked him from the rear. Officer Lewis and other responding

officers detained Mr. Martinez, his front seat passenger, and two passengers who had

been sitting in the back with Mr. Masovero. Mr. Masovero had been shot twice through

the head and was slumped in the left rear passenger seat, his head and shoulders covered

in blood. It was apparent to officers that he was dead.

       Officers were immediately dispatched to identify any witnesses in the parking lot

or nearby homes, but only Guadalupe Rojas and her husband Angel Rojas, who had

arranged with their children to meet in the parking lot following a nearby quinceafiera, l

were able to provide helpful information. Mr. and Ms. Rojas traveled to the police



       I   A quinceafiera is a coming of age party celebrating a 15th birthday.

                                               3

Nos. 28222-8-111; 30001-3-111
State v. Nava


station and provided statements to then-Detective (later Sergeant) Joe Salinas. 2 Mr.

Rojas described a man he had seen walk up to the sedan in which Mr. Masovero was

sitting and fire the fatal shots; from his description, detectives prepared a photomontage

that they presented to Mr. Rojas the next morning. Although he was not able to make a

finn identification, Mr. Rojas did tap his finger on the picture of Salvador Nava, the

fourth picture in the array, as "look[ing] like" the shooter. Report of Proceedings (RP)

(Jan. 29, 2009) at 78.

       The four surviving passengers from the Martinez sedan were also questioned by

police within hours following the shooting, but none provided information that was

helpful in establishing who committed the assault. Only two survivors in the sedan

would later be called as trial witnesses by the State; both claimed that Mr. Masovero was

shot within less than a minute after they arrived at the taco truck. Both denied that there

had been any altercation between anyone in their car and persons in the lot before the

shooting began. Both claimed to have ducked down and covered their heads as soon as

shots were fired and did not see who did the shooting.

       Police found a .25 caliber semiautomatic pistol approximately 10 to 15 feet from

where Mr. Martinez's vehicle was detained by Officer Lewis. It turned out the vehicle


       2 By the time of trial, Joe Salinas was a police sergeant and was generally
addressed as such in the trial record. At the time of the Masovero murder and his
assignment to lead the investigation into the murder, he served as a detective, however,
and in recounting facts from that time frame, we refer to him as Detective Salinas.

                                             4

Nos. 28222-8-III; 30001-3-II1
State v. Nava


was stopped very near the home of a cousin of Mr. Nava. The gun was found by a

firearm examiner to be inoperable. The police also found unspent cartridges of .45 and

.380 caliber ammunition in the lot but no spent shell casings. They found dented but

unopened beer cans as they walked the streets adjacent to the parking lot.

       Mr. Martinez's sedan was impounded and when later examined, revealed three

bullet holes or impact marks in or near the rear driver's side door and the right rear

headrest. Based on the examination of the car and the results of an autopsy, Sergeant

Salinas concluded and later testified that two shots struck Mr. Masovero and as many as

three additional shots were fired at the car.

       Officers investigating the crime believed that Mr. Masovero's murder was related

to the murder of Victor Serrano, which had occurred 10 days earlier. Mr. Serrano was

associated with a Surefio gang active in Yakima and went by the tag name Smurf. That

murder took place at or very near Antone Masovero's home and Sergeant Salinas, who

worked on both homicides, recalled that Mr. Masovero allegedly handed the gun used to

murder Mr. Serrano to the shooter.

       The afternoon following the murder, then-Detective Salinas attended the autopsy

of Mr. Masovero. There, he was able to see the clothing that Mr. Masovero was wearing

.at the time he was shot. It included a red belt with the number 14 on it. Sergeant Salinas

would later testify that the Nortefio gang claims an allegiance or an affiliation to the color

red as well as the number 14, the fourteenth letter of the alphabet being "N." Two bullets

                                                5

Nos. 28222-8-111; 30001-3-111
State v. Nava


were retrieved from Mr. Masovero's head during the autopsy. They proved to be hollow

point bullets that would have been fired from a .38 special caliber or .357 magnum

caliber revolver.

       Three days after the shooting, officers executed a search warrant for the home of

Cesar and Marisa Perez and invited Detective Salinas to assist. The basis for the search

was drug related but officers anticipated that it might yield evidence connected with the

Masovero murder. The Perezes were friends of Mr. Nava and, it turned out, had been

present in the parking lot at the time of the shooting.

       Only Ms. Perez and a baby were present at the Perez home when officers arrived

to execute the warrant. During the search, officers found and seized weapons, a small

amount of drugs, and an article about the Masovero murder that had been cut out of the

newspaper. One of the officers commented that they should arrest Ms. Perez and take her

to the station. Detective Salinas responded-later admitting that he was playing "the

good cop"-that he thought Ms. Perez wanted to talk. RP (Feb. 3, 2009) at 458. Ms.

Perez, who had by that time heard that people had accused her husband of the Masovero

murder, started crying and, according to Detective Salinas, "blurted out, what if 1 tell you

who did the shooting." ld. They took her to the police station where she provided a tape-

recorded statement.

       Ms. Perez told officers that a number of her and her husband's friends were

present in the parking lot the night of the shooting, having arranged to meet there

                                              6

Nos. 28222-8-111; 30001-3-111
State v. Nava


following a quinceafiera in Selah. She and her husband arrived in their car, accompanied

by her husband's sister Sandra Perez and their friend Crystal. Chava (the name by which

she knew Mr. Nava, a friend of her husband's) had arrived in a different car with a man

she knew as Panic (later identified as Andres Orozco), Lance Nanamkin, and two women

she did not know.

       According to Ms. Perez, her group and Mr. Nava's group had been at the taco

truck for about 20 minutes when the gold sedan in which Mr. Masovero was a passenger

arrived, at which point an altercation immediately began between the driver of the sedan

and Mr. Nava, Mr. Orozco, and Mr. Nanamkin. She told the officers that in the course of

the argument and yelling, Mr. Nava retrieved a gun from the car in which he had been

riding, walked back to the sedan, and shot the passenger in the driver's side of the back

seat, who she believed had a gun. She said that Mr. Nanamkin also had a gun and had

tried to shoot but his gun jammed. She said that Mr. Orozco had thrown a full beer can at

the sedan but that he overshot the sedan and the can landed in the street.

       In answering the officers' questions, she implicitly accepted their characterization

of the men in the gold sedan as Nortefios, a rival gang of the Surefios. She, too, referred

to the men as Nortefios. She told the officers that as he was shooting, Mr. Nava yelled,

"[T]hat was for my homie Smurf." ld. at 480. She was aware that someone named

Smurfhad been killed two weeks earlier. She said that in the several days after the

shooting her husband had talked to Mr. Nava, who knew the police were looking for him

                                             7

Nos. 28222-8-111; 30001-3-111
State v. Nava


and was scared that "the cops might-they'll find him and if the cops don't find him, the

Norteiios will." Id. at 476.

       In the course of her interview, Ms. Perez identified pictures of Mr. Nava, Mr.

Nanamkin, and Mr. Orozco. Detective Salinas used the photos to prepare and post a

notice that the three men were wanted for questioning in connection with the murder.

Mr. Nanamkin was located shortly thereafter and officers obtained a search warrant for

the Nanamkin home.

       When officers served the warrant at Mr. Nanamkin's home, his mother was

present and showed them her son's room. Officers found and seized paraphernalia

marked "VSL," which Sergeant Salinas later testified stands for a local Sureiio gang,

Varrio Sureiios Lokota. Police photographs of the room captured Mr. Nanamkin's

moniker "Sleepy," which was displayed on the doorframe. Sergeant Salinas would later

testify that "[w]hat stood out most" was a large photo of Victor Serrano--Smurf­

"[p]osted prominently in his room on one of the walls." RP (Feb. 4, 2009) at 613-14.

       The next witness to provide helpful information was Maribelle Olivas. Ms. Olivas

was one of the two women, unknown to Ms. Perez, with whom Mr. Nava was riding on

the night of the shooting. Ms. Olivas owned the white Honda Accord that the group was

traveling in that evening. After Mr. Masovero's murder, she heard rumors that because

she owned the car in which Mr. Nava was riding threats were being made against her, not

necessarily by the men in the gold sedan, but "just the guys that have the color red." RP

                                            8

Nos. 28222-8-III; 30001-3-III
State v. Nava


(Feb. 2,2009) at 344. She was on probation at the time for drug charges and expressed

concern about her safety to her probation officer, who notified Detective Salinas.

       Detective Salinas met with Ms. Olivas five days after the shooting. She initially

denied knowing anything about the shooting, but then relented and agreed to provide a

tape-recorded statement. She told the detective that the group in her car had arrived at

the taco truck between a quarter and a half hour before the gold sedan belonging to

Anthony Martinez arrived. She knew Mr. Martinez and recognized his car. Earlier in the

evening, Ms. Olivas had let her friend Alicia Velasquez drive her car, but on arriving at

the taco truck, Ms. Olivas moved into the driver's seat, fearing that something bad was

going to happen. She attributed her worry to the gang activity that had been going on,

saying "everybody was out for revenge. It's basically that there was a war going on

between them .... The blues and the reds." ld. at 336. She told the detective that she

believed the men that were with her and Ms. Velasquez "belonged to the blue." ld.

       Ms. Olivas said that as Mr. Martinez's car approached the taco truck the driver

began "exchanging words back and forth" with the men standing by the truck. ld. at 337.

With that, she put her car in reverse, pulled out from where she was parked, and prepared

to leave. She saw the driver of Mr. Martinez's car step out and it appeared to her that he

was reaching for a gun; she could see that Mr. Nava had a gun in his hand, which he

pointed at the Martinez car. It appeared that Mr. Nanamkin had a gun as well. At that

point, Ms. Velasquez joined Ms. Olivas in the Honda as did Mr. Orozco, and Ms. Olivas

                                             9

Nos. 28222-8-III; 30001-3-III
State v. Nava


drove off. In departing, she heard shots that sounded as if they came from one gun. She

assumed it was Mr. Nava's since he had been pointing a gun and prepared to shoot when

she last looked at him.

       According to Ms. Olivas, Ms. Velasquez, who considered Mr. Nava her boyfriend,

"jumped off' shortly after getting into the car. Id. at 340. Ms. Olivas continued on with

Mr. Orozco, dropping him off at his home before proceeding to the home of one of her

COUSIns.


       Mr. Orozco was questioned by Detectives Michael Tovar and David Cortez

approximately a month after the shooting. Mr. Orozco did not come in voluntarily but

was picked up for questioning about the Serrano and Masovero murders.

       When interviewed, Mr. Orozco told police he was with friends, including Mr.

Nava, Crystal and Sleepy, the name by which he referred to Mr. Nanamkin, on the night

Mr. Masovero was shot. He told the detectives that they left a quinceaiiera in Selah and

went to the taco stand in the supermarket parking lot where he got out of the car and a

man started "talking shit" to him. RP (Jan. 29, 2009) at 155. Mr. Orozco confronted the

man, who he claimed ran away. Two other cars then came their way and, according to

Mr. Orozco, the occupants of the cars started "throwing signs." Id. at 157. Mr. Orozco

then saw Mr. Nava fire a revolver three or four times.

       Mr. Orozco was not sure where Sleepy was during the altercation but he did not

see anyone other than Mr. N ava with a weapon. He also did not hear anyone say

                                            10 

Nos. 28222-8-111; 30001-3-111
State v. Nava


anything. After the shots were fired, he got in the car with Ms. Olivas who was

frightened and tearful, and the two took off. Ms. Olivas dropped him at his home.

       Mr. Nanamkin was eventually charged and pleaded guilty to manslaughter.

Efforts to locate Mr. Nava proved unsuccessful. A warrant for his arrest issued, however,

and in July 2008 he was apprehended in EI Paso, Texas. When questioned by Detective

Arturo Ruiz of the EI Paso Police Department, Mr. Nava originally denied having lived in

Washington but eventually admitted that he had been at the scene of the Masovero

shooting in May 2001. He denied having a gun or being the shooter. He was returned to

Yakima to stand trial on one count of first degree murder, four counts of first degree

assault, and one count of second degree unlawful possession of a firearm. The murder

and assault charges alleged that he was armed with a firearm.

       Before trial, the State and the defense notified the court that several witnesses

were expected to claim a lack of recollection and the State might offer tape-recorded

statements they had given to detectives in 2001 as recorded recollections under

ER 803(a)(5). Mr. Nava filed a motion in limine, asking the trial court to exclude the

statements based principally on his inability to conduct meaningful cross-examination of

witnesses claiming an insufficient recollection.

       As anticipated, four witnesses who had provided tape-recorded statements shortly

after the murder and were called as witnesses at trial proved to have an insufficient

recollection to testify fully and accurately. The first was Mr. Orozco. The procedure

                                             11 

Nos. 28222-8-111; 30001-3-111
State v. Nava


followed by the trial court with Mr. Orozco and later witnesses was for the State to first

call the witness; for the lawyers to examine and cross-examine the witness to the extent

possible about the night of the shooting; and, when the witness's ability to testify to

relevant matters was exhausted, to excuse the jury. Outside the presence of the jury, the

State presented evidence bearing on the remaining elements of the required foundation,

including playing the proffered tape-recorded statement. The trial court then heard

argument from the lawyers; ruled on the admissibility of the recording; and, if it found

the recording admissible, allowed the State to play the recording for the jury after which

the witness would be subject to further examination and cross-examination.

        Mr. Orozco was the first witness whose tape-recorded statement was offered by

the State as a recorded recollection. With the jury present, he testified when asked if at

one time he had a memory of what took place the night of Mr. Masovero's murder, "Not

really, I was drunk." RP (Jan. 29, 2009) at 85. He later expanded, saying, "I was drunk

drunk. I can't remember nothing." Id. at 86. He explained that he had been drinking

"[b]eer, tequila, whatever, doing drugs." Id. Asked ifhe had a memory of events on the

day he provided a recorded statement to police, he testified, "They picked me up early in

the morning. I was drunk, I don't know." Id. at 93. He testified that he "used to do a lot

of crack and crank, cocaine, every day." Id.

        Asked ifhe was lying to police in providing the recorded statement, Mr. Orozco

testified:

                                               12 

Nos. 28222-8-111; 30001-3-111
State v. Nava


       A       I probably was. I'm a liar.
       Q       Okay.
       A      I lie to my wife, I lie to everybody.
       Q      Why would you have lied to the police at that time?
       A      I wanted to go home, man, they scare me. I just wanted to go home.
       Ijust told them what they wanted to hear, whatever, you know. Ijust
       wanted to go home, that's it.

Id. at 93-94. Mr. Orozco reiterated a couple more times that he probably lied to police

before the State asked the trial court if it could take up an issue outside the presence of

the jury.

       With the jury absent, the State called David Cortez, formerly a detective and by

the time of trial a police officer, who had sat in on the tape-recorded interview of Mr.

Orozco in June 2001. Asked if Mr. Orozco had been under the influence of any

intoxicant or controlled substance at the time he gave the statement, the officer

responded, "No, not that I recall," and then testified that Mr. Orozco had not been

difficult to interview, that the interview went smoothly, that "[t]here wasn't any time

where Mr. Orozco didn't quite understand what he was being asked, didn't have any or

give any indication that he was tired, that he was under the influence or that he couldn't

remember something." Id. at 119-20. He testified that Mr. Orozco was able to describe

events chronologically, spoke coherently and logically, did not change his story, and that

information provided by Mr. Orozco in June 2001 was consistent with physical evidence

recovered at the scene. He testified that Mr. Orozco's recollection appeared to be fresh in

his mind and that he never expressed any fear of retaliation or concerns for his safety.

                                              13 

Nos. 28222-8-111; 30001-3-111
State v. Nava


       With the jury still absent, Mr. Orozco was recalled and his 14-minute tape-

recorded statement was played for the court. The lawyers were allowed to examine him

further and Mr. Orozco admitted that it was his voice on the recording.

       After hearing argument of counsel, the trial court ruled that it would admit the

recorded recollection. It found all four elements of the required foundation had been

established, explaining, with respect to former knowledge and accuracy, that it found that

Mr. Orozco was presently "being evasive. He just doesn't want to cooperate in any

regard with regard to this," adding, "I'm going to find that this is his statement that was

in fact made to the police on June 17th at a time when it was fresh in his memory and that

we're going to let the jury decide what they want to do with it." Id. at 150.

       The next witness whose recorded statement was offered as evidence by the State

was Peter Lopez, the passenger sitting next to the right rear window of Mr. Martinez's

sedan when Mr. Masovero was shot. The same procedure was followed. Mr. Lopez

testified that he assumed his statement was accurate and that he valued honesty. The

admission of his statement (in which he testified that he never saw the shooter) is not

challenged.

       The third recorded statement offered was that of Maribelle Olivas. Ms. Olivas

testified that in 2001 she was abusing alcohol and drugs, and was in treatment. She

claimed to be unable to remember whether she told officers the truth. Outside the

presence of the jury, her recorded statement was played with Ms. Olivas on the stand.

                                             14 

Nos. 28222-8-111; 30001-3-111
State v. Nava


When asked following the playing of her statement if there was any reason that the

statement that had been played was not accurate and truthful, she answered:

       At that time 1 was in treatment, 1 was (inaudible) and 1 could not get in any
       trouble whatsoever at all and 1 did not want them to find out about this.
       Even though we did find out about it, so they knew and at that time 1 still
       was drinking and 1 was not supposed to be drinking so 1 didn't want them
       to find out anything about what 1 was doing on the weekends.

RP (Feb. 2, 2009) at 360. Asked again if she had any reason for believing the statement

she gave was not accurate, she answered:

       1 don't think it was very accurate. 1 could tell by the recording that 1 was
       hung over and 1 could tell that 1 probably just told him what he wanted to
       hear just so 1 didn't have to continue talking to him.

ld.

       The trial court also heard testimony from Sergeant Salinas outside the presence of

the jury, addressing facts bearing on the reliability of the procedure for taking Ms.

Olivas's statement, his observations bearing on Ms. Olivas's truthfulness, and the

consistency of her statement with other evidence. Having heard the testimony and the

arguments of the lawyers, the trial court again found the recording admissible, observing,

as to accuracy, "[S]he says, 1 was hung over. Now, that affects whether or not she has­

she's telling us now that it may affect her ability to have all the events clearly laid out.

Whether or not she told the police officer what he wanted to hear, that doesn't send me a

clear signal that she's disavowing the statement." ld. at 363.




                                              15
Nos. 28222-8-III; 30001-3-III
State v. Nava


       Thereafter, when the recording was played to the jury and the parties completed

their questioning of Ms. Olivas, defense counsel asked if she did not just tell the officer

what he wanted to hear. This time, Ms. Olivas answered:

       Pretty much toward the beginning, you know, I-really I was pretty honest
       about what we did, you know, going out and stuff, but I think toward the
       end I think I just wanted to get out of there.

Id. at 384 (emphasis added). Outside the presence of the jury, the court observed that

"[s]ometimes it's necessary to hear what people say a couple of times in order to get a

real feeling for what they're really saying," and that her answer before the jury suggested

that she was not disavowing accuracy, "she just wanted to get out of there. And she was

going to cut to the chase on everything and just give an abbreviated version of it or some

version that wasn't as thorough and complete. She just wanted to get out of there." Id. at

385.

       The last witness whose recorded statement was offered by the State was Marisa

Perez. When asked with the jury present if the events of the night of the shooting were

fresh in her memory in May 2001, she answered, "No, because when they caught me I

was under pressure and I was really scared and I got the impression like if I was being

arrested." RP (Feb. 3, 2009) at 427. When asked why she felt she was under pressure,

she answered:

       Because a different incident had happened and they were questioning-all
       these questions telling me my husband was going to jail and that they were



                                             16
Nos. 28222-8-111; 30001-3-111
State v. Nava


       going to take my baby away and 1 don't-just throwing a bunch of
       questions at me.

Id. She testified that her memory of the events "was never fresh." Id. at 428.

       Outside the presence of the jury, her recorded statement was played. When asked

by the prosecutor after listening to the recording whether it now sounded like the matter

was fresh in her memory when she gave the statement, she answered, "Sounds like 1 was

scared and 1 wanted to protect my husband." Id. at 451. Yet when defense counsel then

asked whether she was lying to the officer, she answered, "I might have said some stuff .

that were misinterpreted or ... I don 'tfeellike I was lying. 1 don't remember what 1 said,

how could it be if 1 was lying." Id. at 452 (emphasis added).

       Sergeant Salinas testified outside the presence of the jury that he had not prompted

Ms. Perez in answering his questions and that she provided details in her statement that

were consistent with statements from other witnesses and with physical evidence in the

parking lot. He also testified that after she provided the recorded statement she called her

husband Cesar, and he heard her tell Cesar to "come on in and tell them the truth because

1 already have," after which Mr. Perez came in and provided a similar statement. 3 Id. at

456.



        3 Mr. Perez was in California at the time of trial. Although the State instituted
proceedings in California to compel his appearance, there was difficulty in getting him on
the intended flight to Spokane. The State ultimately decided to rest its case without
calling him.

                                             17 

Nos. 28222-8-111; 30001-3-111
State v. Nava


       Having heard the tape-recorded statement and the testimony of Ms. Perez and

Sergeant Salinas, the trial court again found that the State had demonstrated the necessary

foundation and admitted the recorded statement. The court commented that it recognized

that Ms. Perez, like other witnesses, had conflicted feelings "as to what happened, as to

their loyalties [and] as to their own jeopardy" that would perhaps affect their recall as to

certain events and may "shade their testimony a little bit," but it had not heard her

disavow the accuracy of her statement made in May 2001. Id. at 460. It reiterated that

the defense had the right to question the witnesses as to their motivations and argue to the

jury how much credibility or weight should attach to their statements, but that they were

nonetheless admissible.

       The jury found Mr. Nava guilty on all counts. In sentencing Mr. Nava, the court

imposed a total sentence of 520 months, which it originally believed could be arrived at

by sentencing him within the standard range and running the assault and firearm counts

concurrently, but consecutive to the murder count.

       When the lawyers presented a proposed judgment and sentence the following

week, however, they reported to the court that a total sentence of 520 months could be

achieved only by imposing a sentence for the first count (first degree premeditated

murder) of220 months-less than the low end of the standard range for his offender

score-and running that sentence concurrent with the remaining counts. That is what the

court did, then, in order to preserve what it said it continued to believe was the

                                             18
Nos. 28222-8-111; 30001-3-111
State v. Nava


appropriate total sentence. Its only finding was a marginal notation next to the 220­

month base sentence for count one that "[t]he court finds that the multiple offense policy

permits the court to go below the standard range under RCW 9.94A.535.[4]" Clerk's

Papers (CP) at 8.

       Mr. Nava appealed his convictions and the State cross appealed the exceptional

downward sentence. Mr. N ava also filed a PRP that has been consolidated with this

appeal.

                                        ANALYSIS

       Mr. Nava presents three assignments of error on appeal: 5 First, that the trial court

erred in admitting the tape-recorded statements ofMr. Orozco, Ms. Olivas, and Ms.

Perez; second, that the court erred in admitting gang evidence; and third, that he was

denied effective assistance of counsel where his lawyer failed to request a limiting



       4 Since the May 13,2001 crime date, the pertinent sections of the Sentencing
Reform Act of 1981 (SRA), chapter 9.94A RCW, have been recodified or renumbered.
As do the parties, we cite to the current statutes because the language of the provisions
has remained substantively unchanged.
       5 Mr. Nava's opening brief identified five, but he has abandoned two. He
conceded in his reply that his assignment of error to the trial court's failure to give a
limiting instruction on the jury's use of the gang evidence fails in light of the Washington
Supreme Court's intervening decision in State v. Russell, 171 Wash. 2d 118, 123-24,249
P.3d 604 (2011). Reply Br. of Appellant at 30. His assignment of error to prosecutorial
misconduct, for the prosecutor's citation of evidence that was not a part of the record,
was decisively countered by the State's response, which relied upon a correction to the
record. Following that correction of the record Mr. Nava implicitly abandoned the
prosecutorial misconduct charge in his reply and in oral argument.

                                             19
Nos. 28222~8~III; 30001-3-III
State v. Nava


instruction addressing the gang evidence. The State cross appeals, assigning error to the

sentence imposed by the trial court. We discuss Mr. Nava's first assignment of error in

the published portion of this opinion and the remaining issues on appeal, cross appeal,

and the consolidated PRP in the unpublished portion.

                          Admission of Recorded Recollections

       Mr. Nava first assigns error to the trial court's admission of the tape-recorded

statements given to Yakima detectives in 2001 by Mr. Orozco, Ms. Olivas, and Ms.

Perez. 6 Decisions involving evidentiary issues lie largely within the sound discretion of

the trial court and ordinarily will not be reversed on appeal absent a showing of abuse of

discretion. State v. Castellanos, 132 Wash. 2d 94, 97, 935 P.2d 1353 (1997). A trial court

abuses its discretion ifit improperly applies an evidence rule. State v. Young, 160 Wash. 2d
6 After Mr. Nava filed his opening brief the trial court entered findings of fact and
conclusions of law supporting its rulings to admit the recorded statements under ER
803(a)(5) and gang evidence subject to ER 404(b). Mr. Nava argued in his reply that the
findings and conclusions were tailored and that the State improperly failed to give notice
to appellate counsel that it was presenting them. The State responded by obtaining leave
to supplement the appellate record with correspondence from the trial court from which it
appears that preparation of the findings and conclusions was very much a court-driven
process. We do not view the trial court's findings as reflecting any change in its oral
rulings that would require leave from this court under RAP 7.2. On the other hand, and
while no procedural rule requires that the State give a defendant's appellate counsel
notice of proceedings in the trial court, the failure to provide appellate counsel with
notice of presentment as a courtesy is viewed with disfavor by our court. State v. Corbin,
79 Wash. App. 446, 451,903 P.2d 999 (1995); State v. Cunningham, 116 Wash. App. 219,
227,65 P.3d 325 (2003). We choose to disregard the court's findings and conclusions.
The trial record is adequate for appeal.

                                             20 

Nos. 28222-8-III; 30001-3-III
State v. Nava


799, 806, 161 P.3d 967 (2007). Here, Mr. Nava's challenge focuses on the trial court's

determination of a preliminary question concerning the admissibility of evidence.

       The proponent of evidence must establish the elements of a required foundation by

a preponderance of the evidence. State v. Benn, 120 Wash. 2d 631, 653, 845 P.2d 289

(1993) (citing State v. Tharp, 96 Wash. 2d 591, 594,637 P.2d 961 (1981». The trial court

generally determines preliminary questions concerning the admissibility of evidence and

in doing so is not bound by the rules of evidence except those with respect to privileges.

ER 104(a). On appeal, we will uphold the trial court if its determination of the

preliminary questions is supported by substantial evidence. Benn, 120 Wn.2d at 653.

       A recorded statement given to police is inadmissible hearsay unless it qualifies for

an exception to the hearsay rule. The exception for "recorded recollections" is one such

exception. A record qualifies as a recorded recollection if it is

       [a] memorandum or record concerning a matter about which a witness once
       had knowledge but now has insufficient recollection to enable the witness
       to testify fully and accurately, shown to have been made or adopted by the
       witness when the matter was fresh in the witness' memory and to reflect
       that knowledge correctly.

ER 803(a)(5). A recorded recollection is admitted as substantive evidence.

       Courts evaluating a record or memorandum for admission under ER 803(a)(5)

have gleaned four elements of a foundation from the rule. Admission is proper when the

proponent of the evidence demonstrates that (I) the record pertains to a matter about

which the witness once had knowledge, (2) the witness has an insufficient recollection of


                                             21 

Nos. 28222-8-111; 30001-3-111
State v. Nava


the matter to provide truthful and accurate trial testimony, (3) the record was made or

adopted by the witness when the matter was fresh in the witness's memory, and (4) the

record reflects the witness's prior knowledge accurately. State v. Mathes, 47 Wn. App.

863,867-68, 737 P.2d 700 (1987).

       In Alvarado, Division One of our court adopted the view of the Sixth Circuit Court

of Appeals and several other courts that the fourth element of the foundation-that the

record reflects the witness's prior knowledge accurately-may be satisfied without the

witness's direct averment of accuracy at trial. 89 Wn. App. at 551 (citing State v. Marcy,

165 Vt. 89,680 A.2d 76, 80 (1996) and United States v. Porter, 986 F.2d 1014, 1017 (6th

Cir. 1993), whose reasoning was adopted by Marcy). Instead, to determine whether the

record reflects the witness's prior knowledge accurately, Alvarado announced that "[t]he

court must examine the totality of the circumstances, including (1) whether the witness

disavows accuracy; (2) whether the witness averred accuracy at the time of making the

statement; (3) whether the recording process is reliable; and (4) whether other indicia of

reliability establish the trustworthiness of the statement." ld. at 551-52.

       In Alvarado, the witness in question had provided three statements to police. In

his second statement he stated he lied in the first because he feared the defendants, but in

his third statement he asserted that the information recounted in the second and third

statements was true. At trial he testified that he did not recall the incident at all and could

not verify if any of his statements were true or not. ld. at 547. The trial court admitted

                                              22 

Nos. 28222-8-111; 30001-3-111
State v. Nava


the second and third statements as reliable but it excluded the first statement that the

witness had admitted in later statements was untrue.

       This case requires us to decide the relative importance of a declarant's trial

testimony disavowing or calling into doubt the accuracy of his or her recorded

recollection. Alvarado and later Washington decisions have usually involved witnesses

who did not disavow the report or memorandum being offered as a recorded recollection.

Id. at 552 (witness never recanted or disavowed the accuracy of the statements admitted

by the court); State v. Derouin, 116 Wn. App. 38,46,64 P.3d 35 (2003) (same); State v.

White, 152 Wash. App. 173, 185,215 P.3d 251 (2009) (declarant claimed to have been

"'too intoxicated'" to know if the statement initialed by her was accurate but did not

disavow it).

       No reported Washington decision has yet held that if a witness disavows accuracy,

other circumstances supporting the correctness of the record can outweigh the disavowal.

In State v. Floreck, 111 Wash. App. 135, 139,43 P.3d 1264 (2002), the court distinguished

Alvarado where a witness, whose statement it concluded should not have been admitted,

testified that her earlier statement was a lie-but this was after the court had already

concluded that ER 803(a)(5) was not a basis for admission anyway, since the declarant

had a sufficient recollection to testify. And in Alvarado, the trial court excluded the one

statement-the first-that the witness at one time claimed was a lie. In Derouin,

however, the witness mildly disavowed the accuracy of her signed statement when she

                                             23 

Nos. 28222-8-111; 30001-3-111
State v. Nava


refused to rule out inaccuracy, testifying that she had signed mortgage papers in the past

without knowing what she was signing. Noting that "[t]he only facts going against

admission are from [the witness's] testimony," the court stated in Derouin, "Her

testimony alone, under Alvarado, is not enough to support suppression of the statement

when there are sufficient indicia of the statement['s] accuracy to admit it." 116 Wn. App.

at 47. No reported Washington decision has presented the disavowal of a witness that is

as forceful as those presented here-at least none as forceful as Mr. Orozco's.

       Alvarado discussed the view of two recognized commentators on Washington

evidence law that the witness should normally vouch that a statement correctly reflects

his or her former knowledge. 89 Wn. App. at 550 (quoting ROBERTH. ARONSON, THE

LAW OF EVIDENCE IN WASHINGTON 803-35.0 (2d ed. 1994); 5B KARL B. TEGLAND,

WASHINGTON PRACTICE: EVIDENCE LAWAND PRACTICE § 368, at 187 (3d ed. 1989)).

Following Alvarado, neither commentator has appeared to share the appellate court's

confidence that evidence of accuracy other than the witness's own vouching can suffice.

Professor Tegland still speaks of the "bright-line traditional requirement" that the witness

testify to the probable accuracy of the statement that Alvarado abandoned "for better or

for worse." 5C KARL B. TEGLAND, WASHINGTON PRACTICE: EVIDENCE LAWAND

PRACTICE § 803.29, at 86 (5th ed. 2007); and see id. at 85 n.l (citing 2 McCormick on

Evidence § 283 (John William Strong ed., 4th ed. 1992) and 4 Christopher B. Mueller &

Laird C. Kirkpatrick, Federal Evidence § 443 (2d ed. 1994) as support for the traditional

                                             24 

Nos. 28222-8-111; 30001-3-111
State v. Nava


requirement). Professor Aronson writes that "[i]t is questionable whether the Court of

Appeals' expansion of the historic requirement that the witness testifY that the prior

statement was accurate when made comports with Washington hearsay jurisprudence."

ROBERTH. ARONSON, THE LAW OF EVIDENCE IN WASHINGTON § 803.04[6], at 803-51

(4th ed. 2012).7 Other commentators have been even more critical of the broad view,

characterizing the Sixth Circuit's decision in Porter, on which Alvarado relied, as

"arguably incorrect." 30C MICHAEL H. GRAHAM, FEDERAL PRACTICE AND PROCEDURE

§ 7046 nA (2011 Interim ed.).

       We nonetheless find the reasoning of Alvarado, Porter, and like cases persuasive,

even when it means that a trial court might admit a record that a witness has disavowed.

Most important is that the language ofER 803(a)(5) providing the basis for the fourth

element of the foundation-its requirement that the memorandum or record "reflect [the

witness's former] knowledge correctly"-provides no textual basis for requiring that the

witness personally vouch for the accuracy of the recorded statement. The well settled

statement of the fourth element of the foundation-"that the record reflects the witness's

prior knowledge accurately"--does not require personal vouching by the witness either.

The Advisory Committee's Note accompanying Fed. R. Evid. 803(a)(5) when proposed



       7 Professor Aronson also questions whether Alvarado comports with Crawford v.
Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004), but the defendant's
right of confrontation was not raised in Alvarado nor does Mr. Nava raise it here.

                                            25 

Nos. 28222-8-111; 30001-3-111
State v. Nava


in 1972 states, in part, that "[n]o attempt is made in the exception [for recorded

recollections] to spell out the method of establishing the initial knowledge or the

contemporaneity and accuracy of the record, leaving them to be dealt with as the

circumstances of the particular case might indicate." 56 F.R.D. 183,307 (1973). ER

803(a)(5) was copied verbatim from Fed. R. Evid. 803(a)(5). See ER 803(a)(5) at 91
Wash. 2d 1165 (1978); cmt. 803 at 91 Wash. 2d 1168.

       In no other context is a fact finder expected to determine what a person knew or

believed by relying exclusively on what that person claims he or she knew or believed.

This is so even in applying other exceptions to the hearsay rule that depend on the

reliability we ascribe to certain types of out-of-court statements. For example, we do not

automatically accept a recanting witness's protestation that what appeared to others to be

her excited utterance was actually a fabrication. In Young, a child victim made seemingly

distraught statements after being sexually molested by her mother's boyfriend, only to

claim later that she was lying. Our Supreme Court held that "'the trial court does not err

by weighing the witness's credibility against the evidence indicating that the statements

were spontaneous and reliable.'" 160 Wn.2d at 808 (quoting State v. Briscoeray, 95 Wn.

App. 167, 173,974 P.2d 912 (1999)). The same should be true here. As observed in

Derouin, 116 Wn. App. at 46, "[O]ther evidence establishing the accuracy of [a recorded

recollection] could be just as credible as, if not more so, than the declarant's testimony at

trial that the statement was accurate when made."

                                             26
Nos. 28222-8-111; 30001-3-111
State v. Nava


       Needless to say, a witness's disavowal ofa record of his or her prior knowledge is

highly important evidence in determining whether the record is accurate and we view our

holding as creating a narrow opening, at most, for admitting a recorded recollection that a

witness disavows. To overcome the witness's disavowal there must be not only other

reliable evidence that the record accurately reflects the witness's prior knowledge but

also an articulable reason, supported by the record, why the trial court disbelieves the

witness's current disavowaL

       It will be the rare case in which a proponent of a recorded recollection will be able

to satisfY both these requirements if the witness's disavowal is resolute, as Mr. Orozco's,

in particular, was here. In such a case, the court must find the disavowal to be essentially

perjurious in addition to finding sufficient independent evidence of reliability.

       It is hard to imagine a civil case that will require the court to make a ruling on

admissibility like the ones required in Alvarado, Porter, and here. It is unlikely that a

witness who once created a record of her firsthand knowledge and who cannot remember

enough to testifY about the matters she recorded will, at the same time, claim to know that

her record is unreliable. It is even more unlikely that the party offering the recorded

recollection will be able to present the court with other credible evidence that the record

does accurately reflect the witness's prior knowledge, despite her disavowaL Unless a

witness is just being especially cautious (insisting, for instance, that "1 can't be positive")

we foresee a recorded recollection being admitted over the witness's disavowal

                                              27
Nos. 28222-8-III; 3000l-3-III
State v. Nava


predominantly in criminal cases involving reluctant witnesses, such as prosecutions of

domestic and gang violence.

       Derouin was a domestic violence case and in deciding it, Division One of this

court observed that broadly viewing evidence bearing on the accuracy of a statement "is

especially relevant in cases of domestic violence since the victim may have a stronger

motive to forget the past statement than to remember it." Derouin, 116 Wn. App. at 46;

accord White, 152 Wn. App. at 184-85. Prosecutions for acts of gang-related violence

may also depend upon information provided by witnesses who, at trial, have a stronger

motive to forget a past statement than to remember it.

       Along these lines, one treatise has recognized that courts may apply the foundation

requirements for recorded recollection somewhat differently in the case of what it calls

"recalcitrant" or "stubborn" witnesses, "usually aris[ing] when a prosecutor seeks to elicit

incriminating testimony from the defendant's friend, coconspirator, spouse or relative."

5 CLIFFORD S. FISHMAN, JONES ON EVIDENCE § 32:34, at 83 (7th ed. 2003). In the case

of such witnesses, it provides examples of some courts that hold to the traditional bright-

line foundation but others that have demonstrated a willingness to relax the requirement

that the witness explicitly acknowledge that the statement was accurate when made.

Discussing Porter, the treatise states that the Sixth Circuit may have "broken new ground

in application of the rule---or perhaps has merely made explicit what other courts have

permitted without acknowledging it." fd. at 89.

                                            28
Nos. 28222-8-III; 30001-3-III
State v. Nava


       Here, the State presented credible evidence that the tape-recorded statements

accurately reflected Mr. Orozco's, Ms. Olivas's, and Ms. Perez's prior knowledge and

the trial court provided reasons, supported by the record, why it either did not believe the

witness's current disavowal or did not regard it as a disavowal.

       The recorded recollections were tape-recorded interviews of the witnesses, most of

which were audible and clear, with the witnesses answering questions in their own words.

Each of the recorded statements was acknowledged by the witness, at trial, to be a record

of his or her questioning by detectives. Each witness audibly vouched for the truth of his

or her statement when it was recorded in 200 I and also agreed at that time, audibly, that

no force was used or threat or promise made to induce him or her to provide the

statement. The statements of Ms. Perez and Ms. Olivas were recorded within a matter of

days of the murder of Mr. Masovero and the statement of Mr. Orozco was recorded

within approximately a month thereafter.

       Each witness provided details that were largely consistent with each other and

with the physical evidence. Mr. Nava disputes this, but what he characterizes as

inconsistencies and contradictions are either facts addressed with some witnesses but not

with others; inconsistencies that are minor or admit of a ready explanation;8 or a global



       8 For example, one inconsistency relied upon by Mr. Nava is between Mr.
Orozco's statement that he alone left the parking lot with Ms. Olivas, while Ms. Olivas's
statement was that Ms. Velasquez was in the car as well. Yet Ms. Olivas also testified
that when she "drove off from the scene," the people in the car were "[j]ust me and

                                             29 

Nos. 28222-8-111; 30001-3-111
State v. Nava


dispute between the passengers of the Olivas and Perez cars on the one hand, and the

Martinez car on the other, over whether the shooting was preceded by yelling and

argument or was entirely unprovoked.

       Unlike us, the trial court was able to observe each witness's demeanor at trial and

compare that to the witness's demeanor in the tape-recorded interviews.

       The court provided reasons, supported by the record, for disbelieving or

discounting the witness's disavowals. It found that Mr. Orozco was simply choosing to

be uncooperative at trial. There is sufficient evidence in the transcript to support this and

insofar as it was based on the court's assessment of Mr. Orozco's credibility, we defer to

the trial court; we do not weigh the credibility of witnesses. In re Welfare ofSego, 82

Wn.2d 736,739-40, 513 P.2d 831 (1973).

       The court concluded that Mr. Orozco's and Ms. Olivas's testimony as to their

drinking and drug use during the 2001 time frame went to the weight of their statements,

not their admissibility, a conclusion supported by other decisions. See White, 152 Wn.

App. at 185 (witness's statement that she had been "'too intoxicated'" to remember

whether her report was accurate held admissible in light of other indicia of reliability);

Porter, 986 F.2d at 1017 (recorded statement admissible despite witness's trial testimony



Andres [Orozco]." RP (Feb. 2, 2009) at 340. According to Ms. Olivas's statement, Ms.
Velasquez was in the car for only moments before "jump[ing] off," apparently at the end
of an alley leaving the parking lot. Id.

                                             30
Nos. 28222-8-III; 30001-3-III
State v. Nava


that she was "'screwed up'" on drugs at the time statement was made and was not sure

she had been accurate).

        The trial court recognized that while Ms. Perez's testimony might have been

affected by her conflicting loyalties and her and her husband's jeopardy, she, like Ms.

Olivas, was equivocal about the accuracy of her statement. Both women sometimes

characterized themselves as having been truthful and neither ever clearly recanted what

they had said. Having determined that the statements were admissible, the trial court

allowed defense counsel to cross-examine each witness on matters bearing on the weight

and credibility of their recorded statements as provided by ER 104(e).

        Substantial evidence supports the trial court's determination of the preliminary

questions required to establish the foundation for admitting the three recorded statements

whose admission is challenged on appeal. It did not abuse its discretion in admitting

them.

        We affirm the convictions. For reasons discussed in the unpublished portion of

the opinion, we reverse the sentence and remand for resentencing to a term that includes

an enhanced sentence on count one of at least 331 months and a sentence for count one

that shall run consecutively to the sentences for counts two through five. If the sentences

on counts two through five are to run concurrently, the court shall enter findings and

conclusions supporting that exceptional downward sentence. For reasons that, again, are

discussed below, we dismiss Mr. Nava's PRP.

                                             31
Nos. 28222-8-111; 30001-3-111
State v. Nava


       The remainder of this opinion has no precedential value. Therefore, it will be filed

for public record in accordance with the rules governing unpublished opinions. RCW

2.06.040.

                           Admission of Gang-Related Evidence

       Mr. Nava next argues that the trial court erred by admitting gang-related evidence

in violation ofER 404(b). He claims there was no evidence that he belonged to a gang,

that a gang even existed, or that there was a nexus between the murder of Mr. Masovero

and gang membership.

       Evidence of gang affiliation may easily be perceived by juries as evidence

showing a lawbreaking character, thereby tending to prove the person acted in conformity

with that character at the time of a crime. For that reason, its admission is subject to the

standards for admitting evidence of "other crimes, wrongs, or acts" provided by ER

404(b). See State v. Asaeli, 150 Wash. App. 543, 208 P.3d 1136 (2009). Affiliation with a

gang is also protected by the First Amendment right of association and is inadmissible to

prove a defendant's beliefs and associations; there must be a nexus between the crime

and the gang before evidence of the affiliation is admitted. State v. Scott, 151 Wn. App.

520,526,213 P.3d 71 (2009) (citing Dawson v. Delaware, 503 U.S. 159, 112 S. Ct.

1093,117 L. Ed. 2d 309 (1992); State v. Campbell, 78 Wash. App. 813, 822,901 P.2d 1050

(1995)). A trial court's decision to admit gang evidence under ER 404(b) is reviewed for




                                             32 

Nos. 28222-8-III; 3000 1-3-III
State v. Nava


abuse of discretion. State v. Lane, 125 Wash. 2d 825, 831, 889 P.2d 929 (1995); Scott, 151

Wn. App. at 527.

       Before admitting evidence under ER 404(b), the trial court must ( 1) find by a

preponderance of the evidence that the misconduct occurred, (2) state the purpose for

which the evidence is sought to be introduced, (3) determine whether the evidence is

relevant to prove an element of the crime charged, and (4) balance the probative value of

the evidence against the danger of unfair prejudice. State v. Kilgore, 147 Wash. 2d 288,

292,53 P.3d 974 (2002). It may conduct a hearing to take testimony, but is not required

to do so. Id. at 294-95.

       Here, the trial court found on the record that the gang evidence was relevant to

issues of premeditation, motive, and intent, all of which are permitted purposes for

offering evidence of other wrongs under ER 404(b). See State v. Yarbrough, 151 Wn.

App. 66,210 P.3d 1029 (2009) (gang evidence admissible as to motive); State v. Boot, 89
Wash. App. 780, 788-90, 950 P.2d 964 (1998) (admissible as to motive, premeditation);

Campbell, 78 Wn. App. at 821 (premeditation, motive, and intent).

       In challenging the sufficiency of evidence to support the findings required to admit

the evidence, Mr. Nava focuses on evidence presented at trial. That is not the proper

focus of review, however, because in this case the admissibility of the evidence was

decided before trial. At the request of the parties, the trial court heard evidence on the




                                             33 

Nos. 28222-8-III; 30001-3-III
State v. Nava


preliminary questions and decided that gang evidence would be admissible during the

CrR 3.5 hearing that commenced on January 26,2009.

       During that hearing, Sergeant Salinas testified, without objection by the defense,

that Victor Serrano's tag name was Smurf; that a "tag name" was a street monikor used

by gangs; that Mr. Serrano was involved with the Surefio gang claiming the color blue;

that Antone Masovero claimed the color red, the Nortefio color; that it came to light in

the Yakima police department's investigation of the Masovero homicide that Cesar Perez,

Andres Orozco, Lance Nanamkin, and Salvador Nava were linked to the Surefio gangs

while Antone Masovero and the other victims seated in the Martinez sedan were affiliates

or members of the Nortefio gang; that Lance Nanamkin had been quite upset about the

death of Victor Serrano and that he had drawings and other items indicating his affiliation

with the Surefio gang in his bedroom; that Antone Masovero had been present at the

death of Mr. Serrano and may have handed the weapon to the shooter; and that "in the

gang world, you will have an act occur involving rival gangs and then you will see a

smattering of retaliation type acts occur, and this is what we believe occurred in this

situation." RP (Jan. 26, 2009) at 11-14, 16.

       Following this testimony, at the conclusion of the first day of the CrR 3.5 hearing,

it was defense counsel that told the court he "wanted to clear up the aspect of gangs,

whether that should be brought out," and "whether Your Honor's going to allow any kind

ofa gang mention before we start talking to the jury." Id. at 47. The prosecutor

                                               34 

Nos. 28222-8-III; 30001-3-III
State v. Nava


responded that the State wanted to talk about the gang affiliation "with regard to the

motive, to establish premeditation" and asked the court to find that gang evidence was

admissible on the basis of Sergeant Salinas's testimony. Id. In replying, even defense

counsel admitted that "[i]t's not easy" to present the case without the evidence "because

this case is so involved with gangs." Id. at 49. He argued only that it was possible to

present the case without gang evidence and the court should require the effort, given the

prospect that gang evidence would "poison everybody" and "taint and prejudice" the

trial. Id. at 48-49.

       After hearing these arguments, the trial court announced that

       I'm inclined to find that gang affiliation and gang activity as it-specific to
       this case, not general, is relevant to this case and the charges and it explains
       the motive and premeditation intent and it's more probative than
       prejudicial. I've already said it's clearly prejudicial, it tends to portray the
       defendant as a law breaker, an outlaw, criminal that in minds of local
       people is a big problem and so if we allow that to come in then it has some
       prejudicial impact but the probative value to explain what happened here
       far outweighs the prejudicial impact. So, I'm going to find that the gang
       issue is relevant and can come in.

Id at 49.

       Additional evidence was later offered establishing the relevance of gang

membership to the crime, not the least of which was Mr. Nava's reported statement, in

shooting Mr. Masovero, "[T]hat was for my homie Smurf." But the trial court's ruling

was made much earlier. Sergeant Salinas's testimony at the erR 3.5 hearing was

sufficient to establish that Mr. Nava belonged to or was affiliated with the Sureno gang


                                             35 

Nos. 28222-8-III; 30001-3-III
State v. Nava


and that there was a nexus between that affiliation and the shooting of Mr. Masovero.

The trial court did not abuse its discretion.

                              Ineffective Assistance of Counsel

       Mr. Nava next argues that his trial lawyer provided ineffective assistance of counsel

by failing to request a limiting instruction to the jury as to use of the gang evidence.

       To establish a claim for ineffective assistance of counsel, the defendant must

prove that counsel's performance was deficient and that the deficient performance

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80

1. Ed. 2d 674 (1984); State v. Nichols, 161 Wn.2d 1,8, 162 P.3d 1122 (2007). Deficient

performance is that which falls "below an objective standard of reasonableness based on

consideration of all the circumstances." State v. McFarland, 127 Wn.2d 322,334-35,

899 P .2d 1251 (1995). Prejudice exists ifthe defendant can show that "there is a

reasonable probability that, but for counsel's unprofessional errors, the outcome of the

proceeding would have been different." Nichols, 161 Wn.2d at 8.

       In evaluating claims for ineffectiveness, courts are highly deferential to counsel's

decisions and there is a strong presumption that counsel performed adequately.

Strickland, 466 U.S. at 689-91. It is well settled that a defense attorney's failure to

request an instruction limiting the jury's use of damaging evidence can be explained as a

tactical choice, to avoid reemphasizing that evidence. State v. Humphries, 170 Wash. App.
777, 797-98,285 P.3d 917 (2012), review granted, 177 Wash. 2d 1007 (2013); Yarbrough,

                                                36 

Nos. 28222-8-III; 30001-3-III
State v. Nava


151 Wn. App. at 90-91; State v. Price, 126 Wash. App. 617, 649,109 P.3d 27 (2005); State

v. Barragan, 102 Wash. App. 754, 762, 9 P.3d 942 (2000).

       Mr. Nava attempts to distinguish these cases by arguing that "[ c]ounse1 fought to

keep out the gang evidence." Br. of Appellant at 34. That does not distinguish this case

from Yarbrough and the others. It is the fact that the evidence is damaging (and thereby

would have been fought) that is the reason for not reemphasizing it with a jury

instruction. He also argues that "Nava had nothing to lose from an instruction telling the

jury the evidence could not be used to infer bad character or a propensity to violate the

law," id.-but Mr. Nava did have something to lose: the arguable strategic advantage of

jury instructions free from reminders of damaging evidence. This issue is controlled by

the well settled Washington case law presuming that when trial counsel does not request

a limiting instruction, it is for tactical reasons.

       If a party fails to demonstrate deficient representation, we need not consider

prejudice. State v. Foster, 140 Wash. App. 266, 273, 166 P.3d 726 (2007).

                                        CROSS APPEAL

       The State's cross appeal assigns error to the sentence imposed by the trial court.

The court's sentence was an exceptional downward sentence in two respects: Mr. Nava

was sentenced below the standard range on count one, the murder count, and the court

provided that Mr. Nava's sentences on all counts would run concurrently. The State

challenges both departures from standard sentencing. We address the departures in tum.

                                                37 

Nos. 28222-8-111; 30001-3-111
State v. Nava


       Exceptional Sentence for Count One: Premeditated First Degree Murder. Given

Mr. Nava's criminal history and offender score, the standard base sentence range for the

murder count was 271 to 361 months, while the standard enhanced sentence range was

331 to 421 months. CP at 7. In originally announcing its intended total sentence, the trial

court believed it was sentencing Mr. Nava within the standard range for all of his

offenses. It learned at the time of presentment of the judgment and sentence that given

the mandatory consecutive character of the firearm enhancements, it could impose a total

sentence of 520 months only by imposing a base sentence of 220 months for count one

(and running the sentences on all counts concurrently, discussed hereafter). The trial

court did, then, impose a base sentence of 220 months for count one, with the marginal

notation that it was relying for the departure on "the multiple offense policy." CP at 8.

       The standard sentence range is presumed to be appropriate for the typical felony

case. WASH. STATE CASELOAD FORECAST COUNCIL, 20 12 WASHINGTON STATE ADULT

SENTENCING GUIDELINES MANUAL at 25 (version 20121231). The Sentencing Reform

Act of 1981 (SRA), chapter 9.94A RCW, provides that the court "may impose a sentence

outside the standard sentence range for that offense if it finds, considering the purpose of

this chapter, that there are substantial and compelling reasons justifying an exceptional

sentence." RCW 9.94A.535; State v. Alexander, 125 Wash. 2d 717, 722, 888 P.2d 1169

(1995). Minimum terms of total confinement provided by RCW 9.94A.540 as mandatory

"shall not be varied or modified under RCW 9.94A.535," however. RCW 9.94A.540(1).

                                             38 

Nos. 28222-8-III; 30001-3-III
State v. Nava


       Where the trial court may and does impose an exceptional sentence, it must set

forth its reasons in written findings of fact and conclusions of law. RCW 9.94A.535.

The failure to enter the findings and conclusions is harmless where the trial court's oral

opinion and the record are sufficiently clear and comprehensive to facilitate effective

appellate review. State v. Bluehorse, 159 Wash. App. 410, 423, 248 P.3d 537 (2011).

Written findings serve in part to inform the Sentencing Guidelines Commission and the

public of the reasons for deviating from the standard range, so even where harmless, the

remedy of remand for entry of findings is ordinarily ordered. In re Pers. Restraint of

Breedlove, 138 Wash. 2d 298, 311, 979 P .2d 417 (1999).

       By statute, we may reverse an exceptional sentence entered by the trial court only

if we find "(a) Either that the reasons supplied by the sentencing court are not supported

by the record which was before the judge or that those reasons do not justify a sentence

outside the standard sentence range for that offense; or (b) that the sentence imposed was

clearly excessive or clearly too lenient." RCW 9.94A.585(4). In applying these statutory

standards we answer the following questions, under the corresponding standard of

review:

              "1. Are the reasons given by the sentencing judge supported by
       evidence in the record? As to this, the standard of review is clearly
       erroneous.
              "2. Do the reasons justify a departure from the standard range? This
       question is reviewed de novo as a matter of law.
              "3. Is the sentence clearly too excessive or too lenient? The
       standard of review on this last question is abuse of discretion."

                                             39
Nos. 28222-8-III; 30001-3-II1
State v. Nava



State v. Law, 154 Wash. 2d 85, 93, 110 P.3d 717 (2005) (quoting State v. Ha'mim, 132
Wash. 2d 834, 840,940 P.2d 633 (1997)).

       The State first argues that the 220-month base sentence for count one violates

RCW 9.94A.540(1)(a), which provides for a mandatory minimum term for murder in the

first degree of "a term of total confinement not less than twenty years." If the State is

correct that it is the base sentence, prior to enhancement, that cannot fall below the

mandatory minimum, then the sentence imposed for count one cannot stand because

RCW 9.94A.535 explicitly provides that the mandatory minimum is not subject to the

trial court's discretion to impose an exceptional downward sentence. The State is wrong,

though, in looking to the base sentence.

       '" A sentencing enhancement is added to the base sentence to reach a single

presumptive sentence for a particular offense; it is not itself a separate sentence.'" State

v. DeRyke, 110 Wash. App. 815, 822,41 P.3d 1225 (2002) (quoting State v. Flett, 98 Wn.

App. 799, 806, 992 P.2d 1028 (2000)), aff'd, 149 Wash. 2d 906, 73 P.3d 1000 (2003); In re

Pastsentencing Review a/Gutierrez, 146 Wash. App. 151, 155, 188 P.3d 546 (2008). RCW

9.94A.533 provides that "additional times shall be added to the standard sentence range

for felony crimes" where the offender was armed with a firearm. RCW 9.94A.599,

dealing with statutory maximum sentences, provides, "If the addition of a firearm or

deadly weapon enhancement increases the sentence so that it would exceed the statutory


                                             40 

Nos. 28222-8-III; 3000l-3-II1
State v. Nava


maximum for the offense, the portion of the sentence representing the enhancement may

not be reduced." There would be no reason for this language if, as the State contends, it

is the unenhanced base sentence that must fall within the bounds set by the statutory

minimum and maximum sentences.

       The State also argues that the "multiple offense policy," which was the only

reason offered by the court for deviating from the standard range, is not a reason

justifying departure from the standard range. RCW 9.94A.535(1) provides a

nonexclusive list of mitigating factors for awarding exceptional sentences, one of which

is a finding that "[t]he operation of the multiple offense policy ofRCW 9.94A.589 results

in a presumptive sentence that is clearly excessive in light of the purpose of this chapter,

as expressed in RCW 9.94A.OIO." RCW 9.94A.535(1)(g). RCW 9.94A.589 sets forth

the rules regarding whether sentences run consecutively or concurrently. Generally,

sentences for multiple offenses set at one sentencing hearing are served concurrently

unless there are two or more separate serious violent offenses or weapon offenses.

       The State argues that the "multiple offense policy" as used in RCW

9.94A.535(1)(g) means only one thing: that where there are multiple offenses the

sentences for which presumptively run concurrently, the standard range is determined

with a "numerical offender score that in one event, place[s] the defendant in or near the

top of the level of punishment possible for the charged crime." Reply Br. of Resp't at 13

(citing State v. Sanchez, 69 Wash. App. 255, 848 P.2d 208 (1993) and State v. Hortman, 76

                                             41 

Nos. 28222-8-III; 3000 1-3-III
State v. Nava


Wn. App. 454, 886 P.2d 234 (1994), both of which involved controlled drug buys that

were repeated even after police had probable cause for arrest, presumably to increase the

offender's standard range).

       The State's example is certainly one context in which the multiple offense policy

can provide a basis for an exceptional sentence downward, but applying the policy of

presumptively running sentences for multiple separate serious violent offenses

consecutively might also result in a case in which the trade-off of a lower offender score

for most of the crimes will not compensate for the fact that the incremental sentence for

each additional crime is out of proportion to its incremental harm. Cf State v. McKee,

141 Wash. App. 22, 29-30, 167 P.3d 575 (2007) (exceptional concurrent sentencing found

unjustified by the facts, but court did not question the multiple offense policy as a basis in

a proper case). This, too, could present a case in which the difference between the effect

of one offense and the cumulative effect of the others is "nonexistent, trivial, or trifling,"

justifying an exceptional sentence. Cf Sanchez, 69 Wn. App. at 261 (announcing this

analysis where sentencing is presumptively concurrent). In the end it does not matter

whether we characterize only one of these contexts or both as involving the "multiple

offense policy," because the trial court is not limited by the statutory examples and can

rely on any disproportionality that it reasonably concludes results from applying the rules

set forth in RCW 9.94A.589.




                                              42 

Nos. 28222-8-III; 30001-3-II1
State v. Nava


       Nevertheless, the reason offered for an exceptional sentence must relate to the

crime for which the defendant is being sentenced and make it less egregious,

distinguishing the defendant's crime from others in the same category. State v. Fowler,

145 Wn.2d 400,404,38 P.3d 335 (2002). No "multiple offense policy" can explain why

the presumptive sentence for a defendant's most serious mUltiple offense, which the trial

court recognized as having an effect completely distinct from the assaults, should receive

a sentence below the standard range. See State v. Bridges, 104 Wash. App. 98, 15 P.3d
1047 (2001) (in multiple offense case, an exceptional sentence that was less than the

standard sentence for one conviction was too lenient and an abuse of discretion). The

trial court offered no reason for reducing the sentence for murder below the 33 I-month

minimum of the enhanced standard range. It should have imposed a sentence for murder

within the standard range.

       Exceptional Provision that Sentences on All Counts Would Run Concurrently.

The State also challenges the trial court's decision to depart from the presumption that

Mr. Nava's sentences for serious violent offenses should run consecutively to one

another, and concurrently to his sentence for unlawful possession of a firearm. Murder

and first degree assault are serious violent offenses. The first five counts on which Mr.

Nava was convicted were separate criminal conduct, having involved separate victims.

See, e.g., State v. Wilson, 125 Wn.2d 212,220,883 P.2d 320 (1994). The trial court

accepted the defense argument that it should depart from the presumption, although in

                                            43 

Nos. 28222-8-111; 30001-3-111
State v. Nava


first announcing Mr. Nava's sentence, it stated that it would run only counts two through

five concurrently, leaving the murder count to run consecutive to those counts. It was

after learning that it could achieve its intended 520-month total sentence only by running

all of the sentences concurrently that it provided for the concurrent running of the murder

sentence as well.

       In advocating for exceptional concurrent sentencing, the defense argued that the

mUltiple offense policy resulted in a sentence that was clearly excessive. The State

argues that the facts do not support the trial court's implicit finding that Mr. Nava's six

crimes did not have meaningful separate effects that required separate punishment.

       In reviewing a trial court's conclusion that the multiple offense policy results in a

sentence that is clearly excessive, we apply the same standard first announced as the

appellate standard to determine whether a sentence imposed by the trial court is "clearly

excessive" within the meaning ofRCW 9.94A.585(4): that being whether "the difference

between the effects of the first criminal act and the cumulative effects of the subsequent

criminal acts is nonexistent, trivial or trifling." Hortman, 76 Wn. App. at 463-64; State v.

Kinneman, 120 Wn. App. 327,342,84 P.3d 882 (2003); McKee, 141 Wn. App. at 33.

       Here, the trial court did not analyze whether the difference in the effect of the

murder and the cumulative effects of the four assaults was nonexistent, trivial, or trifling.

In initially announcing that it would run the sentences for the assaults concurrently, but




                                             44 

Nos. 28222-8-111; 30001-3-111
State v. Nava


consecutive to the sentence for murder, it arguably had a sufficient reason. It accepted

the position of the defense, which had argued:

       [A]t least one or two, I think possibly two of the individuals charged in the
       first degree assault charges didn't even show up for trial. And all of the
       bullets were aimed towards the victim here. I believe there might have
       been about a total of four bullets but they were into the back area. One I
       believe was in the door panel, another was above the door and then the two,
       of course, that hit the victim. So they're all in the back seat area but the
       jury found him guilty of everything[,] even the two people in front there ...
       There really was just one­

              ... There's no indication that any of the other people in the car were
       the object of the shooter in this situation.

RP (June 12,2009) at 18. Consistent with its original intent to run the murder sentence

consecutively, the court pointed out that Mr. Nava nonetheless did stand outside the car

and fire at least five bullets, with "human beings sitting in the car." Id.

       The trial court might reasonably have concluded that the difference between the

four assaults, by themselves, was trivial, justitying exceptional concurrent sentencing.

The record provides no basis for finding that there was a nonexistent, trivial, or trifling

difference between the murder of Mr. Masovero and the firing of four more shots into the

occupied car, however. The provision that the murder sentence run concurrently with the

assault sentences cannot stand. In order for the provision that the sentences for the four

assaults run concurrently to stand, that departure must be supported by adequate findings

and conclusions.




                                              45
Nos. 28222-8-III; 30001-3-III
State v. Nava


       We therefore reverse the sentence and remand for resentencing and entry of any

necessary findings and conclusions.

                           PERSONAL RESTRAINT PETITION

       In his PRP, Mr. Nava challenges the special verdict instruction given to the jury.

He relies on the nonunanimity rule for such verdicts articulated in State v. Bashaw, 169

Wn.2d 133,234 PJd 195 (2010) and State v. Goldberg, 149 Wash. 2d 888, 72 P.3d 1083

(2003). The Washington Supreme Court overruled Bashaw and Goldberg in State               v:
Guzman Nunez, 174 Wn.2d 707,285 PJd 21 (2012) on the very issue identified by Mr.

Nava's PRP. Guzman Nunez makes clear that the trial court's instruction was correct and

that Mr. Nava was properly sentenced on the basis of the jury's special verdicts.

                      STATEMENT OF ADDITIONAL GROUNDS

       In a pro se statement of additional grounds (SAG), Mr. Nava states five.

       The first is that the court improperly allowed Police Officer Mark Lewis to

continue to read from his police report, rather than use the report to refresh his

recollection, in violation of ER 612. Although the prosecutor in questioning the officer

originally suggested that he review his report to refresh his recollection, the officer

testified that even after reviewing the report, he could not recall the matters reflected in it.

The prosecutor then established the foundation for admitting the police report as a

recorded recollection under ER 803(a)(5) and the trial court allowed it to be read into the

record on that basis. "If admitted, the memorandum or record may be read into evidence

                                              46 

Nos. 28222-8-III; 30001-3-III
State v. Nava


but may not itself be received as an exhibit unless offered by an adverse party." Id. The

court did not err.

       The second is that the trial court erred when it allowed a portion of the tape-

recorded statement of Ms. Perez to be replayed to the jury. In support of the grounds, he

cites State v. Koontz, 145 Wash. 2d 650, 657, 41 P.3d 475 (2002) and State v. Monroe, 107

Wn. App. 637,643-45,27 P.3d 1249 (2001), which hold that a court should not allow the

jury to review witness testimony during deliberations if the result might be to unduly

emphasize the testimony. Here, the court replayed a portion of the recording of Ms.

Perez's police interview that it described as "fluttering" after one juror complained and

eight others agreed that it had been difficult to hear that portion. The portion was

replayed during trial, on the same day Ms. Perez testified. It cannot be said to have been

"replayed" in the sense that concerned the courts in Koontz and Monroe because here

almost all of the jurors were hearing the recording comprehensibly for the first time.

Undue emphasis was not a concern and there was no abuse of discretion.

       The third is that the court violated "Rule 403(9)" when it admitted evidence not

disclosed in discovery and counsel claimed surprise. SAG at 2. Mr. Nava fails to direct

us to the rulings about which he complains; in any event, "[s]urprise is not a basis for

excluding relevant evidence under ER 403 unless the opposing party will suffer unfair

prejudice." Eagle Group} Inc. v. Pullen, 114 Wash. App. 409, 417,58 P.3d 292 (2002).

No prejudice is identified.

                                             47
Nos. 28222-8-111; 30001-3-111
State v. Nava


       The fourth is that the prosecutor committed misconduct by commenting on

evidence not in the record. Mr. Nava claims that the prosecutor said Ms. Velasquez had a

key chain that said "I love Chava" on it. SAG at 2 (citing RP (Feb. 2,2009) at 394).

However, the prosecutor merely asked the witness if she had such a key chain and she

denied it. It was proper for the prosecutor to ask the question, which would bear on bias,

ifhe had a good faith basis for it. There is no assertion or demonstration that he did not.

       Finally, Mr. Nava contends his arrest warrant was invalid because it was not based

upon probable cause and that the prosecutor made false statements of fact in his affidavit

supporting the application for the arrest warrant. The arrest warrant was not challenged

in the trial court and we will not consider a challenge for the first time on appeal.

       We affirm the convictions. We reverse the sentence and remand for resentencing

to a term that includes an enhanced sentence on count one of at least 331 months and a

sentence for count one that shall run consecutively to the sentences for counts two

through five. If the sentences on counts two through five are to run concurrently, the




                                             48 

Nos. 28222-8-III; 30001-3-III
State v. Nava


court shall enter findings and conclusions supporting that exceptional downward

sentence. We dismiss Mr. Nava's PRP.




                                            Siddoway, A.C.J.

WE CONCUR:




Brown, J.




Kulik, J.




                                           49